


Exhibit 10.1


October 2, 2014


Mr. Robert Iger
Chief Executive Officer and Chairman
The Walt Disney Company
500 S. Buena Vista Avenue
Burbank, CA


Amendment to Amended and Restated Employment Agreement
Dated as of October 6, 2011, as amended July 1, 2013
This letter amends the above captioned employment agreement (the “Agreement”) to
provide that the Employment Period thereof shall be extended so as to end on
June 30, 2018. Except as expressly provided herein, all references in the
Agreement to June 30, 2016 shall be changed to June 30, 2018. Notwithstanding
the immediately preceding sentence or anything else in the Agreement, you may
elect to voluntarily retire from employment with the Company at any date after
June 30, 2016 so long as you shall have provided the Board at least six months’
advance written notice of termination of your employment.
Your base salary, target annual incentive and target award value under Section
3(b) and 3(c) of the Agreement for fiscal years 2017 and 2018 shall be the same
as those that currently apply for fiscal year 2016 and the awards for such years
shall be subject to the same terms and conditions as awards to be granted in
2016. In determining any annual incentive payable under Section 3(b) for fiscal
year 2016 or fiscal year 2018, you shall be eligible to receive such incentive
if, in either case, you remain employed at least through June 30 of the
applicable year. If you retire in fiscal year 2016, any vesting and, if
applicable, exercise periods that would have applied under Section 3(c)(i)(E) or
3(c)(ii)(D) under the original terms of the Agreement to any award granted prior
to June 30, 2016 had you remained employed through June 30, 2016 (i.e., the
originally scheduled end of the Employment Period) shall continue to apply if
you remain employed through June 30, 2016. With respect to any awards made after
June 30, 2016, any vesting and, if applicable, exercise period applicable under
Section 3(c)(i)(E) or 3(c)(ii)(D) shall only apply if you remain employed
through June 30, 2018. The vesting and, if applicable, exercise periods that
would have applied in respect of any outstanding equity awards under either
Section 5(d) and 5(e) in connection with a Termination Date occurring on or
after the date the Chairman Period would have commenced (i.e., April 1, 2015)
shall also apply in respect of awards granted after June 30, 2016.
As consideration for the extension of the term of the Agreement, you shall be
eligible to receive an additional bonus payment (the “Growth Incentive Retention
Bonus”) if you are continuously employed with the Company through June 30, 2018
(or your employment terminates under any of the circumstances described in
paragraph 4 below), and during the periods specified herein, the Company
achieves at least the lowest level of cumulative operating income (“COI”) set
forth in the table below (or as the same may be adjusted in accordance with the
terms hereof). Any amount of the Growth Incentive Retention Bonus that you earn
(the “Earned Award”), including pursuant to paragraph 5 below, shall be paid to
you in cash, less required tax withholding, on the later to occur of (i)
December 1, 2018 and (ii) your separation from service with the Company;
provided, however, that any amount payable on account of your separation




--------------------------------------------------------------------------------




from service will be payable on the date that is six months after such
separation. If pursuant to the terms of this letter, payment of the Growth
Incentive Retention Bonus is deferred to a date that is more than 90 days after
the time at which the Earned Award is determined, the Earned Amount shall be
deemed invested in a deferred compensation account that shall offer you deemed
investment opportunities which are at least the same (except as may be required
to comply with Company policies related to insider trading in the Company’s
common stock) as the most diverse investment choices available under any other
non-qualified deferred compensation arrangement or qualified individual account
plan maintained by the Company or any of its affiliates. The terms of the Growth
Incentive Retention Bonus are as follows:
1.    “COI” equals aggregate segment operating income as reported in the
Company’s financial statements for each of the Company’s five consecutive fiscal
years ending with September 29, 2018, which five years are the “Performance
Period;” provided, however, that, if the Company's accounting policies or
practices change for any reason such that the manner in which aggregate segment
operating income is determined for any period subsequent to fiscal year 2014
differs from that applicable in respect of fiscal year 2014 then, for purposes
of this Agreement, COI shall be adjusted such that such measure is determined
with respect to all relevant periods in the same manner as applied in respect of
fiscal year 2014.
2.     The Earned Award shall be determined based on the following performance
schedule:
    
 
(1)
(2)
(3)
(4)
(5)
(6)
(7)
COI
(billions)
<$76.010
$76.389
$76.771
$77.154
$77.539
$77.925
>$78.314
Earned
Award
(millions)
$0
$10
$20
$30
$40
$50
$60

The numbers in the row marked “COI (billions”) shall be referred to herein as
the COI Targets.
3.    The Earned Award with respect to COI at levels between the amounts stated
in the above table shall be determined by linear interpolation. For example, COI
of $76.9625 billion would result in an Earned Award of $25 million.




--------------------------------------------------------------------------------




4.    If your employment terminates before June 30, 2018 on account of death or
Termination due to a Disability, you shall be entitled to a prorated portion of
the Earned Award, if any, that would otherwise be payable had you remained
employed through June 30, 2018. If your employment terminates before June 30,
2018 due to the Company’s exercise of its Termination Right, or a Termination
for Good Reason, you shall be entitled to (i) a prorated portion of the Earned
Award, if your termination occurs on or prior to the last day of fiscal year
2017, or (ii) the full Earned Award, if your termination occurs after fiscal
year 2017, that would otherwise be payable had you remained employed through
June 30, 2018. Any pro-rated portion payable shall be determined based on the
ratio of (a) the number of days you were employed during the last four fiscal
years in the Performance Period to (b) the total number of days in the last four
years of the Performance Period through June 30, 2018, which is 1,372. Payment
of any amount in respect of the Growth Incentive Retention Bonus shall not be
accelerated due to your termination of employment.
5.     Notwithstanding paragraphs 2, 3 and 4, in the event that, prior to
September 29, 2018, the Company undergoes a “Change in Control,” as defined in
the Amended and Restated 2011 Stock Incentive Plan, (i) on or before the last
day of fiscal year 2016, the Earned Award shall be zero or (ii) after fiscal
year 2016, the Earned Award shall be determined as of the date of the Change in
Control, by measuring against the COI Targets the sum of (i) the aggregate
adjusted operating income earned during the Performance Period through the
fiscal quarter ending coincident with or immediately prior to the Change in
Control (the “Last Ended Fiscal Quarter”) and (ii) the adjusted operating income
that would have been earned during the remaining fiscal quarters during the
Performance Period (the “Remaining Quarters”), determined as provided below.
First, the compound annual growth rate in adjusted operating income achieved
from the beginning of the Performance Period to the Last Ended Fiscal Quarter
(the “Annual Growth Rate”) shall be calculated. The Annual Growth Rate shall
then be used to calculate a quarterly growth rate )the “Quarterly Growth Rate”)
and the amount of adjusted operating income deemed earned for the first quarter
ending following the Change in Control (the “Initial Quarterly AOI”), such that
by applying the Quarterly Growth Rate over a period of four quarters and
starting with the Initial Quarterly AOI, the deemed adjusted operating income
would achieve the same aggregate result as by applying the Annual Growth Rate
over the same period (the “Quarterly Growth Rate”) to the actual adjusted
operating income accrued for the four quarters ending with the Last Ended Fiscal
Quarter. The deemed adjusted operating income for each other Remaining Quarter
after the first such Remaining Quarter shall be determined assuming that, in
each such Remaining Quarter, the Initial Quarterly AOI, as adjusted to reflect
the assumed growth at the Quarterly Growth Rate in each Remaining Quarter that
would have previously preceded in chronological order, grew at the Quarterly
Growth Rate. In order to receive any Earned Award payable in the event of a
Change in Control, you must remain employed through June 30, 2018 or, if your
employment terminates as of an earlier date, it must terminate due to one of the
circumstances described in paragraph 4. Payment of any Earned Award shall be
made at the time specified above
6.    If the Company or one of its affiliates whose income is consolidated with
the




--------------------------------------------------------------------------------




Company for financial accounting purposes (a “Consolidated Entity”) shall (i)
divest or otherwise transfer any subsidiary or other business unit or division
to any person other than a Consolidated Entity (including any distribution of
assets to the Company’s shareholders) or (ii) purchase or otherwise acquire any
subsidiary or other business unit or division, and the Board or the appropriate
Committee thereof determines in good faith that an adjustment to the COI Targets
is necessary or appropriate to prevent either (A) an enhancement of, or
diminution in, the opportunity provided by the Growth Incentive Retention Bonus
or (B) an unintended incentive or disincentive in regard to the operations of
the Company or a specified segment thereof, such COI Targets shall be adjusted
in such manner and to such extent the Board or the applicable Committee
considers fair, reasonable and equitable under the circumstances.
Notwithstanding the immediately preceding sentence, no adjustment shall made in
respect of any such divestiture or acquisition if the aggregate amount being
received or paid by a Consolidated Entity for such assets is less than $250
million, unless you shall request that the Board or the applicable Committee
consider, and the Board or such Committee determines to make, an appropriate
adjustment to the COI Targets in respect of such divestiture or acquisition.
Except as specified above, the Agreement shall otherwise continue in accordance
with its terms. Defined terms used, but not defined, in this letter have the
meanings ascribed thereto in the Agreement. If you agree that the foregoing sets
forth our full understanding regarding the amendment of the Agreement, please
evidence your agreement and acceptance by counter-signing two copies of this
letter where indicated below, returning one executed copy to me.
 
 
 
 
 
THE WALT DISNEY COMPANY
 
 
 
By:
 
/s/ Alan N. Braverman
 
 
 
 Alan N. Braverman
 
 
 
Senior Executive Vice President,
 
 
 
General Counsel and Secretary
 



 
 
 
 
 
AGREED AND ACCEPTED:
 
 
 
/s/ Robert A. Iger
 
Robert A. Iger
 
Date:
 
10/2/2014
 









